Russell, J.
The railway company was sued for damages on account of the killing of a mule by its train. The defendant attempted to rebut the presumption of negligence against it, arising upon proof that the mule had been killed by one of. its trains, by testimony tending to show that the servants of the company exercised all due diligence to avoid killing the mule; but the circumstances in evidence, contradictory of the testimony for the defendant, authorized the jury to infer that the defendant was negligent. Several statements of the engineer as to material matters were contradicted by witnesses for the plaintiif; and the credibility of the witnesses, as well as the ultimate question whether the injury in question was due to negligence, are questions so exclusively for the jury that there was no error in refusing a new trial.

Judgment affirmed.